ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1967-03-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NORTH SEA CONTINENTAL SHELF CASE
(FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER OF 8 MARCH 1967

1967

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

_ AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER DU NORD
(PAYS-BAS/REPUBLIQUE FEDERALE D’ALLEMAGNE)

ORDONNANCE DU 8 MARS 1967
Official citation:

North Sea Continental Shelf (Federal Republic of Germany/Netherlands),
Order of 8 March 1967, I.C.J. Reports 1967, p. 6.

Mode officiel de citation:

Plateau continental de la mer du Nord (Pays-Bas/République fédérale
d’ Allemagne), ordonnance du 8 mars 1967, C.I.f. Recueil 1967, p. 6.

 

sme’ 310

 

 
1967
8 March

General List:

No. 52

INTERNATIONAL COURT OF JUSTICE

YEAR 1967

8 March 1967

NORTH SEA CONTINENTAL SHELF CASE

(FEDERAL REPUBLIC OF GERMANY/NETHERLANDS)

ORDER

The Judge discharging the duties of President of the Internationa]
Court of Justice under Article 12 of the Rules of Court,

Having regard to Articles 40 and 48 of the Statute of the Court and
to Articles 32 and 37 of the Rules of Court,

Whereas, by a letter of 16 February 1967, received in the Registry
on 20 February 1967, the Minister of Foreign Affairs of the Kingdom
of the Netherlands transmitted to the Registrar an original copy, signed
at Bonn on 2 February 1967 for the Government of the Federal Republic
of Germany and the Government of the Netherlands, of a Special
Agreement for the submission to the International Court of Justice of a
difference between the Federal Republic of Germany and the Netherlands
concerning the delimitation, as between the Federal Republic of Germany
and the Netherlands, of the continental shelf in the North Sea;

Whereas the Netherlands Minister of Foreign Affairs also attached
to his letter an original copy, signed at Bonn on 2 February 1967, of a
Protocol to which the Governments of the Federal Republic of Germany
and the Netherlands are parties, in which provision is made for the
notification by the Netherlands Government of the said Special Agree-
ment to the International Court of Justice;

4
7 NORTH SEA CONTINENTAL SHELF (ORDER OF 8 IIT 67)

Whereas Article 3 of the Special Agreement provides for its entry
into force on the day of signature thereof;

Whereas, by his said letter of 16 February 1967, the Netherlands
Minister of Foreign Affairs informed the Registrar of the appointment
of Professor W. Riphagen, Legal Adviser to the Ministry of Foreign
Affairs, as Agent of the Netherlands;

Whereas, by a letter dated 20 February 1967, the Government of the
Federal Republic of Germany was duly informed of the notification of
the Special Agreement;

Whereas, by a letter of 1 March 1967, the Ambassador of the Federal
Republic of Germany to the Netherlands informed the Registrar of the
appointment of Professor Dr. Giinther Jaenicke, of the Johann Wolfgang
Goethe University, as Agent of the Federal Republic of Germany;

Whereas Article 2 of the Special Agreement recites the agreement of
the Parties that, without prejudice to any question of burden of proof
which might arise, written pleadings should be presented to the Court
in the order stated below:

(1) a Memorial of the Federal Republic of Germany to be submitted
within six months from the notification of the Special Agreement;

(2) a Counter-Memorial of the Netherlands to be submitted within
six months from the delivery of the German Memorial;

(3) a German Reply followed by a Netherlands Rejoinder to be
delivered within such time-limits as the Court may order;

Taking this agreement into account, as provided for by paragraph 3
of Article 37 of the Rules of Court,

Fixes 21 August 1967 as the time-limit for the filing of the Memorial
of the Federal Republic of Germany and 20 February 1968 as the time-
limit for the filing of the Counter-Memorial of the Netherlands;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this eighth day of March, one thousand
nine hundred and sixty-seven, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Govern-
ment of the Federal Republic of Germany and to the Government of
the Kingdom of the Netherlands respectively.

(Signed) Gerald FITZMAURICE,
Discharging the duties of President.

(Signed) 8. AQUARONE,
Registrar.
